Citation Nr: 1720288	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  12-35 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 20 percent for service-connected bilateral hearing loss.

2.  Entitlement to an effective date prior to January 3, 2007 for the award of service connection for bilateral hearing loss.

3.  Entitlement to an effective date prior to January 3, 2007 for the award of service connection for tinnitus, to include whether a prior rating decision was clearly and unmistakably erroneous.


REPRESENTATION

Veteran represented by:	Robert B. Goss, attorney




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to February 1968. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.700, 20.703, 20.704 (2016). 

In July 2015, the Veteran was scheduled for a hearing before a Veterans Law Judge at the RO, however, that same month he canceled his request for a hearing.  

In August 2016, it was indicated that the Veteran desired a hearing before a Veterans Law Judge at the RO. See VA Form 9, received in August 2016.

On April 21, 2017, the Board sent the Veteran a letter and requested that he specify whether or not he still desired a hearing, and, if so, what type of hearing he wanted.  He was notified that if no response was received within 30 days, that, "the Board will use your previous selection to determine your choice of hearing." 

There is no record of a response.  Accordingly, a remand is warranted to afford the Veteran a hearing before a Veterans Law Judge at the RO.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a Travel Board hearing before a member of the Board at the Atlanta, Georgia, VA RO in accordance with 38 C.F.R. § 20.704, in the order that the request was received.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




